                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                     )
          Plaintiff,                          )
                                              )
vs.                                           )      Case No. CR-16-75-D
                                              )
CODY GENE BOMHAK,                             )
         Defendant.                           )
                                              )
and                                           )
                                              )
ROCK ISLAND CREDIT UNION,                     )
and its successors or assigns,                )
              Garnishee.                      )


               ORDER FOR DISPOSITION OF GARNISHED FUNDS

       On July 1, 2019, the United States caused to be issued a Post-Judgment Continuing

Writ of Garnishment [Doc. No. 42]. On July 15, 2019, Garnishee filed its Answer [Doc.

No. 44] reflecting possession of $165.31 in which Defendant has an interest. Defendant

filed a timely Claim of Exemption and Request for Hearing [Doc. No. 45], which was

referred to United States Magistrate Judge Bernard M. Jones.

       The garnishment now comes before the Court for review of the Report and

Recommendation issued by Judge Jones on September 18, 2019. Judge Jones recommends

that Defendant’s Claim be stricken because it was not actually submitted by him but by

another person purporting to act on his behalf. Alternatively, Judge Jones recommends

that Defendant’s Claim be denied. Either way, Judge Jones recommends that Garnishee

be ordered to disburse the funds described in its Answer, and to disburse all future property

and money withheld under the Continuing Writ, to the government. Defendant has made
no timely objection. The Court finds that Defendant has waived further review of all issues

addressed in the Report. See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991);

see also United States v. 2121 E. 30th St., 73 F.3d 1057, 1060 (10th Cir. 1996). Therefore,

the Report and Recommendation [Doc. No. 49] is ADOPTED in its entirety.

       IT IS THEREFORE ORDERED that Garnishee is ordered to disburse all nonexempt

monies and property of Defendant withheld since the date of service of the Writ, and make

all future payments and monies withheld under the Continuing Writ, payable to:

       U.S. District Court Clerk
       United States Courthouse
       200 NW Fourth St., Suite 1210
       Oklahoma City, OK 73102

       IT IS SO ORDERED this 16th day of October, 2019.
